Citation Nr: 0118463	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  01-02 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an extension of the veteran's basic 10-year 
period of eligibility for receiving educational assistance 
benefits under the provisions of Chapter 30, Title 38, United 
States Code, (Montgomery GI Bill), beyond the delimiting date 
of March 21, 2000.


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel



INTRODUCTION

The veteran had active service from September 1987 to March 
1990.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied the appellant's request for extension 
of her delimiting date for educational benefits under Chapter 
30, Title 38, United States Code beyond the delimiting date 
of March 21, 2000.  The appellant filed a timely appeal.

Pursuant to the appellant's request, in May 2001, the 
appellant was scheduled for a hearing before a member of the 
Board to held in Washington, D.C. and.  Consistent with the 
March 2001 hearing notice letter to the appellant, as she 
failed to appear for the Board hearing, and as a request for 
a postponement has not been received, this case is being 
processed as though the hearing request has been withdrawn 
and the Board will adjudicate her claim based on the evidence 
of record.  See 38 C.F.R. § 20.702 (2000).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim has been obtained by the 
Regional Office.

2.  The appellant's delimiting date for Chapter 30 
educational assistance benefits is March 21, 2000.

3.  The appellant did not serve a later period of active duty 
nor was she prevented from pursuing or completing her program 
of education due to a disability.



CONCLUSION OF LAW

The appellant's delimiting date for Chapter 30, Title 38, 
United States Code, educational assistance benefits is March 
21, 2000, and the criteria for an extension of the delimiting 
date are not met.  38 U.S.C.A. § 3031 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 21.7050, 21.7051 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, new legislation was 
passed that enhances the VA's duty to notify a claimant 
regarding the evidence needed to substantiate a claim and to 
assist a claimant in developing a claim.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment of the VCAA and which 
are not final as of that date.  VCAA, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099 (2000).  

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, while the RO did not 
make specific findings regarding the applicability of the 
VCAA to the appellant's claim, the Board finds that the RO 
took action that is consistent with the notification and 
assistance provisions of the VCAA. 

First, in letters to the appellant as well as December 2000 
statement of the case, the RO notified the appellant of the 
evidence needed to substantiate her claim.  In addition, in 
the correspondence to the appellant, the RO notified the 
appellant of the substance of regulations pertinent to her 
claim, informed her of the reason for which it had denied her 
claim, and provided the appellant an opportunity to present 
argument on the matter.  The appellant was offered the 
opportunity to appear at a personal hearing before a member 
of the Board.  Second, the appellant has been afforded the 
opportunity to submit all available evidence pertinent to the 
appellant's claim and the Board is not aware of any other 
available evidence that might substantiate that claim. 

The appellant had active duty that, pursuant to 38 U.S.C.A. § 
3011(a)(1)(A)(i), has established eligibility for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code.  

The appellant was separated from her period of active duty in 
March 1990.  The applicable statutes provide a ten-year 
period of eligibility during which an individual may use his 
or her entitlement to educational assistance benefits; that 
period begins on the date of the individual's last discharge 
from active duty.  38 U.S.C.A. § 3031(a); 38 C.F.R. 
§ 21.7050; see also 38 U.S.C.A. § 3033 (West 1991); 38 C.F.R. 
§ 21.7142 (2000).  Thus, her delimiting date was calculated 
to be March 21, 2000.  

An extended period of eligibility may be granted when it is 
determined that the veteran was prevented from initiating or 
completing the chosen program of education within the 
otherwise applicable eligibility period because of a physical 
or mental disability that did not result from the veteran's 
willful misconduct. It must be clearly established by medical 
evidence that such a program of education was medically 
infeasible.  38 C.F.R. § 21.7051(a) (2).

This appeal arises out of the appellant's claim for Chapter 
30 educational assistance benefits beyond March 21, 2000.  
The appellant has indicated that she would like to have her 
delimiting date extended to March 2001, in order for her to 
complete her bachelor's degree.  It is noted that the 
appellant was in fact actively pursuing her degree at the 
time of the appeal.  The appellant urges that she should be 
allowed to have an extra year in which she could use her 
Chapter 30 entitlement because she was unable to use the 
entitlement at times during her 10 year period.  She has 
explained that, during that time period, she was involved in 
a lawsuit with her employer and that this was very stressful 
and financially draining.  She was also a single parent so 
she was unable to provide for her child, assist in the care 
of her parents, pursue and pay for her litigation, and go to 
school.  The appellant has submitted a letter from her 
attorney who represented her in her lawsuit against her 
employer.  The attorney explained that the basis of the 
lawsuit was sexual harassment against the appellant's 
employer, and that this was a very stressful ordeal for the 
appellant.  The attorney likened the appellant's emotional 
state to someone who has post-traumatic stress disorder 
(PTSD).  It was stated that the lawsuit spanned over six 
years and was expensive for the appellant.  The attorney and 
the appellant have asserted that it was often impossible for 
her to pursue school while the lawsuit was pending.  Finally, 
the appellant has stated that she is unable to fully disclose 
the extent of any psychological or physical problems she 
experienced during the lawsuit as a condition of a 
settlement.  

During her appeal, the appellant was informed that the law 
forbids an extension of the delimiting dated beyond March 21, 
2000, in the appellant's case, unless she was prevented from 
attending school because of a disability.  She was further 
informed in a letter from the RO that if she was so prevented 
from enrolling, she needed to let VA know.  See 38 C.F.R. 
§ 21.7051.  However, in January 2001, the appellant responded 
only that her lawyer used the analogy of PTSD to explain what 
the appellant had gone through, not to claim she had PTSD.  
She did not, however, indicate that she had been prevented 
from commencing or completing school because of disability.  
The Board notes that her DD214 and DOD data records show that 
she was discharged honorably.  She has not alleged and the 
record does not show that she was unable to begin or complete 
school because of a disability.  She has only referred to 
circumstances relating to her lawsuit, along with family and 
financial concerns, which prevented her from completing 
school earlier.  Despite prompting from the RO, she has not 
specified that those circumstances were physical or mental 
disability, nor has she indicated that there is any medical 
evidence forthcoming.  The applicable regulations require 
that it must be clearly established by medical evidence that 
a program of education was medically infeasible in order to 
meet the requirements for an extended period of eligibility.  
See 38 C.F.R. § 21.7051(a)(2).

Thus, the claims folder shows that the delimiting date for 
use of Chapter 30 benefits was March 21, 2000.  The appellant 
was informed of this when she originally applied for 
benefits, and she in fact received benefits in 1992, 1993, 
and 1994.  Thereafter, it appears she again received benefits 
again in 1999.  

Based on the evidence of record, the Board finds that the 
appellant has not met the criteria for an extension of the 
delimiting date beyond March 21, 2000.  The Board 
acknowledges the appellant's argument that her delimiting 
date should be March 2001.  The Board does not suggest that 
the stresses and the financial and family obligations 
described by the appellant would not make obtaining an 
education a challenge.  However, the legal criteria governing 
the payment of education benefits are clear and specific, and 
the Board is bound by them.  The reason cited for the 
extension is not allowed under law.  

As the disposition of this claim is based on the law, and not 
on the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


ORDER

The benefit sought on appeal is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

